DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Amendments to the specification were received 3/1/2021.  These amendments preserve the original scope of disclosure, and are acceptable.

Drawings
The drawings were received on 3/1/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
Claims 1-3 and 5-18 are allowable because the prior art of record does not disclose or make obvious a drying device comprising “a heating body that heats the medium guide part, wherein the heating body has a planar shape, and is not disposed on the front side of the medium guide part …” in combination with “a cover that is arranged opposing the medium guide part and formed to surround the medium carrying path ...” and “an air intake port, which is an opening to take the air of the air flow path into the duct, is formed on one of the panels … the air intake port is arranged at a position (St1), which is further downstream from a position (St2) at which a downstream edge of the heating body is present with respect to the carrying direction.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tunmore et al. (US 2014/0176639 A1) disclose an inkjet printer comprising a medium guide part (transport system 40), a cover (formed by surface 120 and sidewalls 115, 117: Fig. 15), a fan (blower 222), a duct (air duct 229), and an air intake port (vacuum ports 226: Fig. 17).  Tunmore et al. do not expressly disclose a heating body that heats the medium guide part.
Wotton et al. (US 6390618 B1) disclose an inkjet printer comprising a medium guide part (platen 319), a heating body (heater 327), a fan (301), a duct (ducting 309), and an air intake port (intake to ducting 309 shown in Fig. 3) arranged at a position further downstream from a position at which a downstream edge of the heating body is present with respect to carrying direction (Fig. 3).  However, Wotton et al. do not expressly disclose a cover that is “formed to surround the medium carrying path.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853